Name: Commission Regulation (EC) No 149/2004 of 28 January 2004 laying down special measures concerning the application of Regulation (EC) No 2246/2003 in the pigmeat sector
 Type: Regulation
 Subject Matter: economic policy;  agricultural structures and production;  animal product;  distributive trades
 Date Published: nan

 Avis juridique important|32004R0149Commission Regulation (EC) No 149/2004 of 28 January 2004 laying down special measures concerning the application of Regulation (EC) No 2246/2003 in the pigmeat sector Official Journal L 024 , 29/01/2004 P. 0046 - 0046Commission Regulation (EC) No 149/2004of 28 January 2004laying down special measures concerning the application of Regulation (EC) No 2246/2003 in the pigmeat sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EEC) No 3444/90 of 27 November 1990 laying down detailed rules for granting private storage aid for pigmeat(1), as last amended by Regulation (EC) No 851/2003(2), and in particular Article 11(b) thereof,Whereas:An examination of the situation has indicated a risk that there will be an excessively large number of applications for the private storage aid scheme introduced by Commission Regulation (EC) No 2246/2003(3). Therefore, it is necessary to suspend application of the Regulation and reject the applications in question,HAS ADOPTED THIS REGULATION:Article 11. Application of Regulation (EC) No 2246/2003 is hereby suspended for the period 30 January to 5 February 2004.2. Applications submitted from 23 to 29 January 2004 for which acceptance decisions would have had to be taken during that period, are hereby rejected.Article 2This Regulation shall enter into force on 29 January 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 January 2004.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 333, 30.11.1990, p. 22.(2) OJ L 123, 17.5.2003, p. 7.(3) OJ L 333, 20.12.2003, p. 34.